Appeal from an order of the Family Court, Wayne County (Daniel G. Barrett, J.), entered February 3, 2014 in a proceeding pursuant to Family Court Act article 3. The order, among other things, placed respondent in the custody of the Wayne County Department of Social Services for a period of one year.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order revoking his probation and placing him in the custody of the Wayne County Department of Social Services for a period of one year. This appeal is moot because respondent’s one-year placement has expired, and the exception to the mootness doctrine does not apply (see Matter of Sysamouth D., 98 AD3d 1314, 1314 [2012]; Matter of Kale F., 269 AD2d 832, 833 [2000]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Centra, J.P., Peradotto, Carni, Sconiers and DeJoseph, JJ.